Citation Nr: 1026792	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for allergies, including as 
secondary to service-connected residuals of nasal fracture.

2.  Entitlement to service connection for a sinus disorder, 
including as secondary to service-connected residuals of nasal 
fracture.

3.  Entitlement to an increased (compensable) rating for a 
service-connected pilonidal cyst.

4.  Entitlement to an increased (compensable) rating for service-
connected residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the RO in Portland, Oregon 
that in pertinent part, granted service connection for a nasal 
scar, denied service connection for allergies and a sinus 
condition, and denied increased ratings for service-connected 
pilonidal cyst and residuals of nasal fracture.  A personal 
hearing was initially requested, but by a statement dated in 
April 2009, the Veteran withdrew his hearing request.

As to the issue of a higher rating for the nasal scar, the Board 
notes that a notice of disagreement was received from the Veteran 
as to this issue, and a statement of the case was promulgated in 
April 2008.  However, as the Veteran specifically did not include 
this issue in his June 2008 substantive appeal, this issue is not 
in appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.204.


FINDINGS OF FACT

1.  The Veteran does not have allergies as a result of his active 
service.

2.  The Veteran does not have a sinus disorder (to include 
sinusitis) as a result of his active service.

3.  The Veteran's pilonidal cyst is manifested by a small, 
superficial scar with repeated ulceration, not shown to be 
painful on objective demonstration.

4.  The Veteran's residuals of nasal fracture are manifested by 
intermittent obstruction of the nasal passage on one side.


CONCLUSIONS OF LAW

1.  Claimed allergies were not incurred in or aggravated by the 
Veteran's active military service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Claimed sinus disorder was not incurred in or aggravated by 
the Veteran's active military service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for an increased rating of 10 percent, but not 
higher, are met for a pilonidal cyst. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, and 4.118, Diagnostic 
Code 7803 (2008).

4.  The criteria for an increased rating of 10 percent, but not 
higher, are met for residuals of nasal fracture.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, and 
4.97, Code 6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in April 2006.

Complete notice was sent regarding the increased rating claims in 
August 2008 and the claims were readjudicated in an October 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With respect to the claims for service connection for allergies 
and a sinus condition secondary to service-connected residuals of 
nasal fracture, the Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended on 
September 7, 2006.  The Veteran was not provided with notice of 
the recent amendments to 38 C.F.R. § 3.310 in the April 2006 
notice letters.  However, the Veteran was provided notice of 
these amendments in the April 2008 statement of the case, and the 
claims were readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that he has allergies and a sinus condition 
that were incurred in service or are due to his service-connected 
residuals of nasal fracture, and that his service-connected 
pilonidal cyst and residuals of nasal fracture are more disabling 
than currently evaluated.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amended 38 
C.F.R. § 3.310(b) institutes additional evidentiary requirements 
and hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent the 
revised regulation may be more restrictive than the previous one, 
the Board will afford the veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


Service treatment records reflect that in Reports of Medical 
History dated in November 1971 and March 1972, the Veteran denied 
ear, nose, or throat trouble, and also denied sinusitis and hay 
fever.  In April 1973, the Veteran sustained trauma to his nose 
resulting in extensive laceration of the nose which extended 
through the cartilage and nasal septum with fractures of the 
lateral nasal bones.  The laceration was repaired and the 
fractures reduced.  The Veteran was treated for a mild upper 
respiratory infection in December 1973.  In August 1974, the 
Veteran reported that he was unable to breathe out of his right 
nostril at present.  On otolaryngology consult, the examiner 
noted that the Veteran had no history of allergies, sinusitis, 
cough, sore throat, etc.  On physical examination, there was 
minimal deviation of the nasal bones to the right.  Mucous 
membranes were hyperemic, and there was high right septal 
deviation over to the middle meatus with no drainage.  There was 
a small caudal spur on the left.  There was a good airway and 
subjective improvement after Afrin spray.  The examiner diagnosed 
right nasal septal deviation secondary to trauma, rule out 
allergic rhinitis, and rule out sinusitis.  Further studies were 
planned.  Later that month, the examiner indicated that the 
examination was as before, but the Veteran stated that his 
breathing was adequate with Dimetapp.  The examiner stated that 
with this much improvement he planned an allergy consult.  Two 
days later in August 1974, the Veteran was treated for mild 
tonsillitis.  On separation examination in November 1974, the 
Veteran's nose and sinuses were listed as normal, with the 
exception of a 3-inch-long scar on the bridge of his nose.

On VA examination in May 1975, the Veteran gave a history of in-
service nasal fractures.  He reported that surgery was carried 
out with fair results.  He complained of difficulty breathing 
through his right nostril which was partially plugged.  The left 
nostril was free.  An X-ray study of the nasal bones showed no 
gross deviation of the nasal septum.  There was a comminuted 
fracture of the outer end of the nasal bone, with an appearance 
indicating that this was not of recent origin.  The appearance 
was compatible with some old bone absorption.  The sinuses were 
clear on X-ray study.  The clinical diagnosis was residuals of 
fracture of the nose with subsequent reconstructive surgery.

Post-service medical records are entirely negative for treatment 
or diagnosis of allergies or a sinus disorder.


On VA examination in April 2006, the Veteran reported that he had 
never been treated for sinus infections or been on any 
antibiotics for sinus infections.  The examiner indicated that 
when the Veteran mentioned his sinuses he was talking about 
occasionally having nasal stuffiness and thought that was sinus 
disease.  The examiner opined that according to his history, 
since it cleared spontaneously with sometimes taking an aspirin 
or other mild decongestant, and could clear in a few hours or a 
day with this medication, it certainly did not involve his 
sinuses.  The Veteran also complained of nasal stuffiness 
intermittently which varied from day to day.  He said he usually 
had more trouble with stuffiness in the right side of his nose, 
but that today, the right side of his nose was clear and he had 
very mild stuffiness of the left side.  He denied a history of 
hay fever, and denied a family history of allergies.  He did not 
regularly use any medication in his nose.  After a complete 
physical examination, the examiner found no evidence of a current 
allergy disorder or a current sinus disorder.

A July 2008 private medical record reflects that the Veteran 
complained of a stuffy nose and reported that nasal sprays did 
not help.  The examiner diagnosed nasal obstruction secondary to 
deviated septum.  Neither allergies nor a sinus disorder was 
diagnosed.

The Veteran has contended that he has allergies and/or a sinus 
disorder which he has been treating with over-the-counter 
medication, the Board finds that there is no medical evidence 
demonstrating that the Veteran has any current allergy disorder 
or sinus disorder.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability. Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Although the Veteran has contended that he has allergies and a 
sinus disorder, service connection for allergies and a sinus 
disorder is not warranted in the absence of proof of a current 
disability.

The medical evidence does not show that the Veteran currently has 
allergies or a sinus disorder (to include sinusitis).  Hence, the 
Board finds that the record as a whole does not show that the 
Veteran currently has allergies or a sinus disorder that are 
related to service or a service-connected disability.

The preponderance of the evidence is against the claims for 
service connection for allergies and a sinus disorder (to include 
sinusitis); there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Pilonidal Cyst

The RO has rated the Veteran's service-connected pilonidal cyst 
as noncompensable under Diagnostic Codes 7819-7803.


The applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 
54,710 (Sept. 23, 2008).  However, as noted in the Federal 
Register, the revised criteria apply to all applications for 
benefits received by VA on or after the effective date of October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the 
Veteran's claim was received in February 2006, prior to October 
23, 2008, the revised criteria are not for application in this 
case.

Diagnostic Code 7819 calls for benign skin neoplasms to be rated 
as scars or based on impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7803, a 
10 percent rating is assigned for a superficial, unstable scar.  
Note (1) to that diagnostic code defines an "unstable" scar as 
one where, for any reason, there is a frequent loss of covering 
of skin over the scar.  Note (2) defines a "superficial" scar as 
one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804 a rating of 10 percent is available 
for a superficial scar that is painful on objective 
demonstration.

At a May 1975 VA examination, there was a pilonidal cyst about 1 
inch in length and 1/2 inch in width slightly to the left of the 
midline in the sacral area, not inflamed currently.  A surgical 
consult was requested for removal of the cyst.

Subsequent medical records are negative for treatment of a 
pilonidal cyst.

At an April 2006 VA examination, the Veteran reported that over 
the years he had periodic flare-ups of the pilonidal cyst.  These 
occurred about two or three times per year, usually after he sat 
for a prolonged period of time, which led to an area of 
tenderness in the area.  Once inflamed, the area tended to swell 
and became full of fluid.  This then ruptured and drained, 
followed by healing and absence of symptoms for another four to 
six months.  He made significant efforts to avoid sitting for 
prolonged periods of time to avoid flare-ups of the cyst.  This 
interfered with his leisure and social activities significantly.  
Examination of the gluteal crease revealed a nodular area of scar 
tissue just to the left of midline and in the midline.  In the 
center of this was a 1 mm sinus, which was 3-4 mm deep by blunt 
probing.  There was no current tenderness, fluctuance, swelling, 
erythema or warmth in the immediate area.  There was no discharge 
from the sinus.  The diagnosis was pilonidal cyst, recurring.  

The examiner noted that a pilonidal cyst is a very difficult 
medical problem. The surgery involved is deep and takes a 
prolonged period of time in healing and interrupts one's work 
life significantly.  It is sometimes not effective.  He noted 
that the Veteran had developed a way of living with his pilonidal 
cyst, dealing with the episodic infections and cyst formations 
and letting them drain spontaneously.  He never developed 
widening areas of cellulitis or other systemic manifestations of 
infection.  Nevertheless, this had altered his lifestyle 
significantly, and he avoided any activity which would involve 
sitting for a prolonged period of time and he had centered his 
leisure time around that avoidance.

On review of all of the evidence of record, the Board finds that 
throughout the rating period on appeal, the Veteran is shown to 
have repeated ulceration associated with his pilonidal cyst, 
which includes a small scar in his gluteal crease as well as a 
cyst.  Accordingly a rating of 10 percent is assignable under the 
criteria of Diagnostic Code 7803.  There is no higher rating 
available under this diagnostic code, and there is no applicable 
diagnostic code under which a higher rating or separate 
compensable rating could be granted.  In particular, the Board 
notes that the disability does not warrant a 10 percent rating 
under Diagnostic Code 7804 for a superficial scar that is tender 
and painful on objective demonstration because there is no such 
objective demonstration.  

In sum, the Board has found the criteria for an initial rating of 
10 percent, but not more, are met for the service-connected 
pilonidal cyst.

Residuals of Nasal Fracture 

As noted above, the Veteran suffered an extensive nasal fracture 
and laceration in service, which was repaired surgically.  


The RO has rated the Veteran's residuals of nasal fracture as 
noncompensable under Diagnostic Code 6502.

Traumatic deviation of the nasal septum is rated as 10 percent 
disabling with 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.

During service, in August 1974, an otolaryngologist noted minimal 
deviation of the nasal bones to the right.  Mucous membranes were 
hyperemic, and there was high right septal deviation over to the 
middle meatus with no drainage.  There was a small caudal spur on 
the left.  There was a good airway.  The diagnosis was right 
nasal septal deviation secondary to trauma.

On VA examination in May 1975, an X-ray study of the nasal bones 
showed no gross deviation of the nasal septum.

On VA examination in April 2006, the Veteran complained of nasal 
stuffiness intermittently which varied from day to day.  He said 
he usually had more trouble with stuffiness in the right side of 
his nose, but that today, the right side of his nose was clear 
and he had very mild stuffiness of the left side.  On 
examination, the nasal pyramid was straight and symmetric.  It 
was difficult to see any scarring from his previous lacerations.  
The examiner noted that photographs from the Veteran showed that 
the lacerations were fairly extensive, but "it just healed 
beautifully."  He stated that the external nasal structure was 
symmetric and normal in appearance.  The septum was in the 
columella and was slightly thickened but was in good midline 
position and today he had a pretty much normal and equal airway 
bilaterally when his breathing was checked.

There was no sign of polyps or infection in his nose, no sign of 
redness or irritation, and the nasopharynx was normal with no 
unusual drainage from the nasopharynx or any drainage into the 
throat.  The diagnosis was history of nasal trauma with fairly 
extensive laceration of the nose in 1973, which was treated and 
he healed very well from that.  He had intermittent nasal 
congestion, worse at night and sometimes bothersome because of 
nasal congestion at night.  He had mild nasal congestion which 
was intermittent in nature, probably as a result of his nasal 
injury.  He opined that the Veteran's obesity might also be 
partly responsible for his intermittent nasal congestion.

By a statement dated in September 2006, the Veteran said that 
with changes in the weather, his nose plugged up and he had a 
bloody discharge from his nose, and also got an increase in 
headaches.  His nose became very sore and it hurt to blow his 
nose.  In May 2008, he said that his breathing had been quite 
affected by his nasal injury, and that one side of his nose was 
blocked up nearly all of the time and he suffered increased 
symptoms during changing seasons.

A July 2008 private medical record reflects that the Veteran 
complained of a stuffy nose and reported that nasal sprays did 
not help.  On examination of the nose, there was a more flattened 
nasal bridge with septal deviation and with "mere" obstruction 
of actually both nares.  The examiner diagnosed nasal obstruction 
secondary to deviated septum.  He noted that the Veteran might 
consider an ear, nose, and throat (ENT) referral at some point in 
the future to fix his deviated nasal septum.

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that throughout the rating period on 
appeal, the symptoms from the Veteran's service-connected 
residuals of nasal fracture more nearly approximate the criteria 
required for a 10 percent rating under Diagnostic Code 6502, as 
some of the evidence, including the Veteran's competent, 
credible, statements, demonstrates that the Veteran has 
obstruction of one nostril due to nasal septal deviation.  Hence 
a higher rating is assigned pursuant to 38 C.F.R. § 4.7.  A 
higher rating is not warranted under any other applicable rating 
criteria.

An increased 10 rating, but no higher, is granted for service-
connected residuals of nasal fracture.

Extraschedular Considerations

The Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the service-
connected pilonidal cyst and residuals of nasal fracture are 
adequate and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for allergies is denied.

Service connection for a sinus disorder (to include sinusitis) is 
denied.

An increased rating of 10 percent for pilonidal cyst is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

An increased rating of 10 percent for residuals of nasal fracture 
is granted, subject to the criteria applicable to the payment of 
monetary benefits.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


